Mayes, O'. T.,
delivered the opinion of the court.
This case is before the court on a motion to- advance and take it up for hearing in disregard of the call of the district, to which it belongs. The motion is made under section 4901,. Code of 1906. In order to understand the motion, it is necessary to review one or two sections of the Cbde bearing upon the-procedure to be observed by this court in reference to taking up: districts and the calling of the- dockets therefrom.
By section 4900 of the Code the state is divided into three-supreme court districts, numbered first, second, and third. All counties in the state are assigned to some one of these districts,, as they happen to be located in the territory comprising same.. The district to which this cause belongs is the first district. The court is now on the call of the second district. Sec*353tion 4902 fixes tbe rule by which the court shall be governed in the call of the docket for the different districts. That section requires that the docket of the First district shall be taken; up when court convenes in. the autumn, and the cases therefrom called and disposed of until the first Monday of December; then the .docket of the Third district shall be taken up and the cases therein called and disposed of until the third Monday of January; and after this time the docket of the Second district shall be called until the first Monday in March, etc. It is thus seen that cases originating in a particular district are subject to hearing only when that district is on call,, and since this case is not from, the district now on call it cannot be given a hearing, unless it falls within the class of cases made preference cases by Code 1906, § 4907.
The above section is as follows: “Appeals from judgments against persons deprived of their liberty in cases of habeas corpus, and from judgments on informations in the nature of quo warranto to try the right to a public office, whether state, district, county, or municipal, and in actions of mandamus, in cases where the public interest is concerned, and in. cases at law or in chancery involving taxes claimed by the states county, or municipality, may be returnable before the supreme*' court immediately, without reference to the return days for other appeals, etc., * * * the court shall consider such cases as entitled to be heard without regard to the district, from which they are brought, and in preference to all civil cases, and they shall be heard and disposed of with all convenient speed.”
The particular proceeding in this case is a proceeding instituted by the attorney-general having for its object the forfeiture of the charter of the Jackson Loan & Trust Company, a corporation chartered under the laws of the state of Mississippi it being alleged that the company is violating the laws of the state by misusing and abusing the corporate franchise granted to^ it-*354This, we think, is a sufficient statement of tbe facts by wbicb it is sought to bare this case treated as a preference case and tbe bearing advanced.
It is argued that section 4907 of tbe Code applies to all cases where tbe public interest is concerned. We do not think the statute can be given this interpretation. To so construe it would so subordinate tbe litigation involving private rights as to make it operate very unjustly on tbe private citizen. The statute names tbe character of cases which are given preference by it, and they axe comparatively few in number. Preference causes named by-tbe statute consist in appeals by persons deprived of their liberty in habeas corpus; judgments on in-formations in the nature of quo warranto, to try tbe right to a public office; cases involving taxes claimed by tbe state, county, or municipality; and lastly, in actions of mandamus where tbe public interest is concerned. Tbe above constitute tbe only causes which may be given preference under the statute. Tbe “public interest” may be concerned in many other cases, but tbe above constitute tbe whole character of such cases which may be given preference. Section 4907 of tbe C'ode has not been heretofore construed by this court. Many causes have been treated as “preference causes,” but this is the first time that this motion has been resisted that we now recall.
This motion is overruled, and the cause remanded to the proper district, to be beard on tbe call of tbe docket of that district.

Motion overruled,